KRUEGER, Judge.
The offense charged is a violation of the Local Option Law relating to intoxicating liquor. The punishment assessed is a fine of $125.00.
The question here presented is the same as that which was before the court in the case of Newberry v. State, No. 21,229, this day decided. (Page 186 of this volume) for the reasons therein stated, the judgment of the trial court in the present instance is reversed and . the cause remanded.
*143The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.